            Case 1:20-ml-00676-RBC Document 1 Filed 05/14/20 Page 1 of 12



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 _________________________________________
                                          )
IN RE APPLICATION OF USA PURSUANT         )                 ML No: 1:20-ML-00676
TO 18 U.S.C. § 3512 FOR ORDER FOR         )
COMMISSIONER’S APPOINTMENT FOR            )
EMBEZZLEMENT INVESTIGATION                )
                                          )
__________________________________________)

Reference:      DOJ Ref. # CRM-182-65673

               APPLICATION OF THE UNITED STATES FOR AN ORDER
        FOR A COMMISSIONER’S APPOINTMENT PURSUANT TO 18 U.S.C. § 3512

       The United States of America, moving by and through its undersigned counsel,

respectfully submits this ex parte application for an Order, pursuant to 18 U.S.C. § 3512,

appointing the undersigned attorney, Rachel G. Hertz, Trial Attorney, Office of International

Affairs, Criminal Division, U.S. Department of Justice (or a substitute or successor subsequently

designated by the Office of International Affairs), as a commissioner to collect evidence and to

take such other action as is necessary to execute this and any subsequent, supplemental requests

for assistance with the above-captioned criminal matter from Germany. In support of this

application, the United States asserts:

                                          RELEVANT FACTS

       1.       The Central Authority of Germany, the Federal Office of Justice, submitted a

request for assistance (the Request) to the United States, pursuant to the Treaty Between the

United States of America and the Federal Republic of Germany on Mutual Legal Assistance in

Criminal Matters, U.S.-F.R.G., Oct. 14, 2003, S. TREATY DOC. NO. 108-27 (2004), as

supplemented by the Supplementary Treaty to the Treaty Between the United States of America
            Case 1:20-ml-00676-RBC Document 1 Filed 05/14/20 Page 2 of 12



and the Federal Republic of Germany on Mutual Legal Assistance in Criminal Matters, U.S.-

F.R.G., April 18, 2006, S. TREATY DOC. NO. 109-13 (2006) (the Treaty).

       2.       As stated in the Request, the Chief Public Prosecutor in Munich, in Germany, is

investigating Stefan Johannes Weiland (Weiland), Helmut Heinrich Alexander Landwehr

(Landwehr), and others for fraud and embezzlement, which occurred from in or about September

2014 to May 2016, in violation of the criminal law of Germany, specifically, Sections 263 and 266

of the German Criminal Code. Under the Treaty, the United States is obligated to assist in

response to the Request.

       3.       According to German authorities, Weiland was the assistant finance director of the

victim German institution (Victim) from June 2014 to September 2016. In this capacity, Weiland

was responsible for all the Victim’s financial assets, and the Victim relied upon Weiland’s

knowledge, expertise, and judgement regarding all financial and investment decisions. Landwehr

was a U.S.-based, German citizen and real estate developer, who raised equity capital by obtaining

loans from third parties to fund real estate projects for multiple real estate companies, in which he

was also a managing director (the Real Estate Companies).

       4.       Between September 2014 and May 2016, acting in his capacity as assistant finance

director, Weiland extended 30 more loans to the Real Estate Companies, for construction projects

in which Landwehr was involved. The German investigation revealed that Weiland only

conducted a superficial review and assessment of basic documents for these investments prior to

recommending the loans to the financial director as a safe and sound investment. In total, USD

60.15 million in loans to the Real Estate Companies were funded through the Victim’s liquid

assets and master fund.




                                                  2
               Case 1:20-ml-00676-RBC Document 1 Filed 05/14/20 Page 3 of 12



          5.       On January 29, 2018, German authorities arrested Landwehr and Weiland on

charges of embezzlement, abuse of trust, giving and taking bribes, and corruption related to the

misappropriation of the Victim’s approximately USD 60.15 million. Specifically, six of these

loans, totaling USD 12.5 million, were granted without being secured by real estate projects, and

with no collateral. These six loans were not repaid, and since they were unsecured, resulted in a

total loss of USD 12.5 million to the Victim. German authorities are seeking to establish whether

the Real Estate Companies had the funds to repay these loans and instead embezzled the funds.

          6.       The borrowers for these six loans were TXA Florida Holdings LLC, SQ Financial

LLC, and Crystal Springs on the River LLC—part of the Real Estate Companies discussed above.

German authorities have obtained the following information on these transactions from the

Victim’s records. One of the unsecured loans was for USD 1.1 million and was granted on

November 10, 2014, to TXA Florida Holdings LLC. TXA Florida Holdings LLC uses bank

account number xxxxx6259, located in the United States. On January 1, 2015, the Victim loaned

USD 1.1 million to Sun City Retail LLC, as part of restructuring the November 10, 2014, loan.

Sun City Retail LLC uses JP Morgan Chase Bank account number xxxxx8317, located in the

United States. SQ Financial LLC uses National Bank of Santa Fe, account number xxxxx0440,

located in the United States. Crystal Springs on the River LLC uses a JP Morgan Chase Bank

account, located in the United States. On December 11, 2015, USD 1 million was transferred

from the account of SQ Financial LLC to the account of LVG Investments LLC. LVG

investments LLC uses Legacy Texas Bank, account number xxxxx1234, located in the United

States.

          7.       To further the investigation, German authorities have asked U.S. authorities to

provide bank records and information pertaining to TXA Florida Holdings LLC account number



                                                     3
             Case 1:20-ml-00676-RBC Document 1 Filed 05/14/20 Page 4 of 12



xxxxx6259; JP Morgan Chase Bank account number xxxxx8317, account holders Sun City Retail

LLC, and Crystal Springs on the River LLC; National Bank of Santa Fe account number

xxxxx0440, account holder SQ Financial LLC; and Legacy Texas Bank account number

xxxxx1234, account holder LVG Investments, all located in the United States.

                                       LEGAL BACKGROUND

        8.       A treaty 1 constitutes the law of the land. U.S. Const. art. VI, cl. 2. The provisions

of a treaty have equal footing with acts of Congress and are binding on the courts. See Asakura v.

City of Seattle, 265 U.S. 332, 341 (1924); United States v. The Peggy, 5 U.S. 103 (1801); United

States v. Emuegbunam, 268 F.3d 377, 389 (6th Cir. 2001). The provisions of a treaty should be

construed liberally “to give effect to the purpose which animates it.” United States v. Stuart, 489

U.S. 353 (386) (1989) (internal quotations marks omitted). To the extent that the provisions of a

treaty are inconsistent with a preexisting statutory provision, the treaty supersedes the statute.

Zschernig v. Miller, 389 U.S. 429, 440-41 (1968).

        9.       The United States and Germany entered into the Treaty to promote more effective

judicial cooperation and assistance between the parties in criminal matters. See Treaty pmbl. The

Treaty obligates each party, upon request, to provide assistance to the other in criminal

investigations, prosecutions, and related proceedings, including assistance in serving documents,

obtaining testimony, statements, records, and executing searches and seizures. Article 1. In

addition, the Treaty, like 18 U.S.C. § 3512, authorizes federal courts to use compulsory measures

to further the execution of such requests. Article 19(3) (“the courts . . . shall have . . . authority to

issue such orders . . . as are necessary to execute the request.”).

        10.      When executing a treaty or non-treaty request for assistance from a foreign


1
 The term “Treaty” used herein encompasses bilateral treaties, multilateral conventions, instruments, and
protocols.
                                                    4
          Case 1:20-ml-00676-RBC Document 1 Filed 05/14/20 Page 5 of 12



authority, an attorney for the government may file an application to obtain any requisite court

orders under 18 U.S.C. § 3512. This section authorizes a federal court to issue such orders and

provides in pertinent part:

        Upon application, duly authorized by an appropriate official of the Department of
        Justice, of an Attorney for the Government, a Federal judge may issue such orders
        as may be necessary to execute a request from a foreign authority for assistance in
        the investigation or prosecution of criminal offenses, or in proceedings related to
        the prosecution of criminal offenses, including proceedings regarding forfeiture,
        sentencing, and restitution.

                        *                        *                        *

        [A]n application for execution of a request from a foreign authority under this
        section may be filed . . . in the District of Columbia.

                        *                        *                        *

        The term “foreign authority” means a foreign judicial authority, a foreign authority
        responsible for the investigation or prosecution of criminal offenses or for
        proceedings related to the prosecution of criminal offenses, or an authority
        designated as a competent authority or central authority for the purpose of making
        requests for assistance pursuant to an agreement or treaty with the United States
        regarding assistance in criminal matters.

18 U.S.C. § 3512(a)(1), (c)(3), (h)(2).

        11.     Congress enacted this section to make it “easier for the United States to respond to

[foreign] requests by allowing them to be centralized and by putting the process for handling them

within a clear statutory scheme.” 155 Cong. Rec. 6,810 (2009) (statement of Sen. Whitehouse);

Foreign Evidence Request Efficiency Act of 2009, Pub. L. No. 111-79, 123 Stat. 2086. 2 This


2
  Prior to the enactment of 18 U.S.C. § 3512, the United States routinely utilized the procedures authorized
by 28 U.S.C. § 1782 (the “commissioner” process) to execute requests from foreign authorities. See In re
Request from the United Kingdom, 685 F.3d 1, 11 (1st Cir. 2012) (18 U.S.C. § 3512 provides a more
streamlined process than 28 U.S.C. § 1782, the statute under which foreign requests were executed prior to
enactment of section 3512); see also Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 247-49
(2004) (describing history of Section 1782). When enacting Section 3512, Congress anticipated that
improved U.S. handling of foreign requests would ensure reciprocity in response to U.S. requests for
assistance in its criminal investigations. See, e.g., 155 Cong. Rec. 10,093 (2009) (statement of Rep.
Schiff).

                                                     5
          Case 1:20-ml-00676-RBC Document 1 Filed 05/14/20 Page 6 of 12



section provides clear authority for the federal courts, upon application duly authorized by an

appropriate official of the Department of Justice, to issue orders that are necessary to execute a

foreign request.

        12.     An application is duly authorized by an appropriate official of the Department of

Justice when the Office of International Affairs 3 has reviewed and authorized the request, and

executes the request itself or delegates execution to another attorney for the government. 4 Upon

such a duly authorized application, Section 3512 authorizes a federal judge 5 to issue “such orders

as may be necessary to execute [the] request,” including: (1) search warrants under Fed. R. Crim.

P. 41; (2) orders for electronic records under 18 U.S.C. § 2703; (3) orders for pen registers or trap

and trace devices under 18 U.S.C. § 3123; and (4) orders appointing a person to direct the taking

of testimony or statements and/or the production of documents or other things. See 18 U.S.C. §

3512(a)(1)--(b)(1). In addition, a federal judge may order any necessary procedures to facilitate

the execution of the request, including any procedures requested by the foreign authority to

facilitate its use of the evidence. 18 U.S.C. § 3512(a)(1).

        13.     Section 3512 also authorizes any person appointed to direct the taking of testimony

or statements and/or the production of documents. The appointed person has authority to: (1)

issue an order requiring a person to appear and/or produce documents or other things; (2)

administer any necessary oaths; and (3) take testimony or statements and receive documents or

3
 The Attorney General, through regulations and Department of Justice directives, delegated to the Office
of International Affairs the authority to serve as the “Central Authority” under treaties and executive
agreements between the United States and other countries pertaining to mutual assistance in criminal
matters. See 28 C.F.R. 0.64-1, 0.64-4, and Appendix to Subpart K, Directive Nos. 81B and 81C (2018).
4
 “Section 3512 can be invoked only when authorized by OIA. . . . Such authorization occurs when an
attorney for the government, or his or her office, receives the referral of the request for execution from
OIA.” Memorandum from the Deputy Attorney General to Department of Justice Components (May 16,
2011) (on file with the Office of International Affairs).
5
 The term “federal judge” includes a magistrate judge. See 18 U.S.C. § 3512(h)(1); Fed. R. Crim. P.
1(b)(3)(B) (including a magistrate judge in the definition of federal judge).
                                                     6
         Case 1:20-ml-00676-RBC Document 1 Filed 05/14/20 Page 7 of 12



other things. 18 U.S.C. § 3512(b)(2). In ordering a person to appear and/or produce documents or

other things, the person appointed, commonly referred to as the “commissioner,” typically uses a

subpoena entitled “Commissioner’s Subpoena.” Any such subpoena may be served or executed

anywhere in the United States. 18 U.S.C. § 3512(f). A sample “Commissioner’s Subpoena” is

included as Attachment A.

                                     REQUEST FOR ORDER

       14.     The Office of International Affairs has reviewed and authorized the Request and is

executing the Request itself. Consequently, this application for an Order appointing the

undersigned attorney as a commissioner to collect evidence and to take such other action as is

necessary to execute the Request has been “duly authorized” within the meaning of Section 3512.

In addition, the Request was submitted by an appropriate “foreign authority,” the German Federal

Office of Justice, the designated Central Authority in Germany and seeks assistance in the

investigation of fraud and embezzlement, criminal offenses in Germany. The requested Order is

necessary to execute the Request, and the assistance requested, i.e., the production of bank records

and information, falls squarely within that contemplated by Section 3512 and the Treaty. Finally,

this application was properly filed in the District of Columbia.

       15.     This application is being made ex parte, consistent with U.S. practice in its

domestic criminal matters.

       16.     When executing a foreign request for assistance in a criminal matter, both Section

3512 and the Treaty authorize the use of compulsory process comparable to that used in domestic

criminal investigations and/or prosecutions. Because subpoenas utilized in U.S. criminal

proceedings (i.e., grand jury and criminal trial subpoenas) are issued without notice to any person

other than the recipient (i.e., no notice to targets or defendants), orders and commissioner



                                                  7
         Case 1:20-ml-00676-RBC Document 1 Filed 05/14/20 Page 8 of 12



subpoenas issued in execution of a foreign request pursuant to Section 3512 and the applicable

treaty likewise should require no notice other than to the recipients. This is true even if the

Requesting State, as here, seeks financial records, because the Right to Financial Privacy Act, 12

U.S.C. §§ 3401 et seq., including its notice provisions, does not apply to the execution of foreign

requests for legal assistance. Young v. U.S. Dept. of Justice, 882 F.2d 633, 639 (2d Cir. 1989),

cert. denied, 493 U.S. 1072 (1990); In re Letters of Request from the Supreme Court of Hong

Kong, 821 F. Supp. 204, 211 (S.D.N.Y. 1993); In re Letter of Request for Judicial Assistance from

the Tribunal Civil de Port-Au-Prince, Republic of Haiti, 669 F. Supp. 403, 407 (S.D. Fla. 1987).

Accordingly, this Court should authorize a commissioner to collect the evidence requested without

notice to any person or entity other than the recipient(s) of any given commissioner subpoena.

       17.     Therefore, the United States respectfully requests that this Court issue the attached

Order, pursuant to 18 U.S.C. § 3512, appointing the undersigned attorney, Rachel G. Hertz, Trial

Attorney, Office of International Affairs (or a substitute or successor subsequently designated by

the Office of International Affairs) as a commissioner, authorizing the undersigned to take the

actions necessary, including the issuance of commissioner’s subpoenas, as needed, to collect the

evidence necessary to execute any pending request for assistance and any subsequent,




                                                  8
         Case 1:20-ml-00676-RBC Document 1 Filed 05/14/20 Page 9 of 12



supplemental requests in connection with the same matter, in a manner consistent with the

intended use of the evidence.

                                            Respectfully submitted,

                                            VAUGHN A. ARY
                                            DIRECTOR
                                            OFFICE OF INTERNATIONAL AFFAIRS
                                            OK Bar Number 12199



                                    By:     ____________________________
                                            Rachel G. Hertz
                                            Trial Attorney
                                            VA Bar Number 68613
                                            Office of International Affairs
                                            Criminal Division, Department of Justice
                                            1301 New York Avenue, N.W.
                                            Washington, D.C. 20530
                                            (202) 616-2871
                                            Rachel.Hertz@usdoj.gov




                                                9
Case 1:20-ml-00676-RBC Document 1 Filed 05/14/20 Page 10 of 12



                      ATTACHMENT A
        Case 1:20-ml-00676-RBC Document 1 Filed 05/14/20 Page 11 of 12



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


                                          )
IN RE APPLICATION OF USA PURSUANT         )
TO 18 U.S.C. § 3512 FOR ORDER FOR         )
COMMISSIONER’S APPOINTMENT FOR            )
[Insert Nature of Case/Investigation]     )
                                          )
__________________________________________)

Reference:     [Insert DOJ#]
(Please repeat when responding.)

                               COMMISSIONER’S SUBPOENA

TO: [Insert Name of Entity]

       I, Commissioner Rachel G. Hertz, Trial Attorney, Office of International Affairs,

Criminal Division, U.S. Department of Justice, acting pursuant to 18 U.S.C. § 3512, and this

Court’s Order signed on [Insert Date], for the purpose of rendering assistance to Germany,

command that you provide the following documents regarding (an) alleged violation(s) of the

laws of Germany; specifically, [Insert Name of Offense(s), in violation of Section [Insert

Number] of the German Criminal Code:

       Provide records to International Affairs Specialist [Insert Name] by emailing them to

[Insert Email Address] or by mailing via FedEx either a paper copy of the records or any

commonly used digital storage device loaded with the files to the following mailing address by

__________, 20__:

[Insert IAS Name, Mailing Address, Email Address, and Telephone Number]
        Case 1:20-ml-00676-RBC Document 1 Filed 05/14/20 Page 12 of 12



       For failure to provide records [If Applicable Add: and/or appear for testimony], you

may be deemed guilty of contempt and liable to penalties under the law.


Date: _____________                                ________________________________
                                                   COMMISSIONER
                                                   Rachel G. Hertz
                                                   Trial Attorney
                                                   Office of International Affairs
                                                   Criminal Division, Department of Justice
                                                   1301 New York Avenue, N.W.
                                                   Washington, D.C. 20530
                                                   (202) 616-2871
                                                   Rachel.Hertz@usdoj.gov




                                                   2
